11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Greeheyco, Inc.,                             * From the 39th District Court
                                               of Throckmorton County,
                                               Trial Court No. 3420.

Vs. No. 11-16-00199-CV                       * June 29, 2018

R.A. Brown, Jr., and wife, Peggy             * Opinion by Bailey, J.
Donnell Brown, as co-trustees for              (Panel consists of: Willson, J.,
the R.A. Brown, Jr., Trust; Merrick, Inc.;     Bailey, J., and Wright, S.C.J.,
Dan C. Morris, individually and as             sitting by assignment)
independent executor of the Estate of
Robert Brown Morris, deceased; Shirley
G. Carney; Belle Scott Morris; Charlton
Morris Traynor; Ann Clowe Jobe;
Charles M. Clowe; Brad E. Clowe;
and Amy C. Traughber,

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded to
the trial court for further proceedings. The costs incurred by reason of this
appeal are taxed 75% against Appellees and 25% against Greeheyco, Inc.